Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 01/19/2021. Claims 1, 8 and 15 have been amended. Claims 1-20 are now pending in this Application.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that Anglin does not disclose “an entry of a write buffer for the destination node”.
In response to Applicant’s argument, the examiner submits that in page 4 of the rejection indicated that Arimura to disclose “an entry of a write buffer for the destination node”. Therefore in the combination Anglin and Arimura disclose “an entry of a write buffer for the destination node”.
The examiner respectfully maintain the rejection.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al (U.S. Pub No. 2013/0054524 A1), and further in view of Arimura et al (U.S. Patent No. 9,106,592), Smith (U.S Patent No. 9,215,205).
As per claim 1, Anglin discloses a computer-implemented method, comprising: 
receiving, at a destination node from a source node, a hash of data stored by the source node and designated for transfer from the source node to the destination node (Par [0020, 0024] transfer hash value to destination node); 
comparing, by the destination node, each hash in the collection of hashes of data stored by the source node to a local collection of hashes of data stored by the destination node (par [0024] hash value is compared against values in a database);
 in response to determining the match between a first hash of data receive from the source node and a local hash of data stored by the destination node, reading the data stored by the destination node into an entry of a write buffer for the destination node and setting a first indicator, which indicates that the data does not need to be transferred by the source node (Par [0024, 0035] indication is sent to source node that the data I already present); 
after comparing each hash in the collection of hashes, transmitting, by the destination node, a collection of indicators to the source node (Par [0024]);
receiving, by the destination node and from the source node, data blocks based on the collection of indicators and writing buffer the received data to the write buffer (Par [0024, 0037] destination node receives hash from source (datablock)).
in response to determining the data of a particular entry corresponding to an entry written in response to the match between the first has of data and the local has of data, remains unchanged as stored by the destination node (par [0034-0035, 0046]). 


It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to provide advantages in terms of providing a higher data transfer rate (Col 1 lines 64-66).
Anglin and Arimura do not disclose remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer.
However, Smith discloses remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer (Col 7 lines 1-25. To avoid corruption if one is modifying a cache buffer at the same time another core is reading the same buffer. Access semaphores or spinlocks at placed in the hash array entries to allow for such protection).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Smith into the teachings of Anglin as modified by Arimura in order to reduce the performance impact (Col 7 lines 23-25).
As per claim 2, Anglin discloses the computer-implemented method of claim 1, wherein the source node omits the data from a transfer to the destination node in response to the first indicator that the data is present at the source node (Par [0024]). As per claim 8, Anglin discloses a non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to perform a method comprising: 
receiving, at a destination node from a source node, a hash of data stored by the source node and designated for transfer from the source node to the destination node (Par [0020, 0024)]; 

in response to determining the match between a first hash of data receive from the source node and a local hash of data stored by the destination node, reading the data stored by the destination node into an entry of a write buffer for the destination node and setting a first indicator, which indicates that the data does not need to be transferred by the source node (Par [0024, 0035] indication is sent to source node that the data I already present); 
after comparing each hash in the collection of hashes, transmitting, by the destination node, a collection of indicators to the source node (Par [0024]);
receiving, by the destination node and from the source node, data blocks based on the collection of indicators and writing buffer the received data to the write buffer (Par [0024, 0037] destination node receives hash from source (datablock)).
in response to determining the data of a particular entry corresponding to an entry written in response to the match between the first has of data and the local has of data, remains unchanged as stored by the destination node (par [0034-0035, 0046]). 

Anglin discloses decreasing the count data in source and destination node, one ordinary skill in the art would understand that Anglin has increasing the count data. However, Arimura discloses reading each entry of data from write buffer; and increasing count (Col 1 lines 52-63 and col 2 lines 56-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to provide advantages in terms of providing a higher data transfer rate (Col 1 lines 64-66).
Anglin and Arimura do not disclose remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Smith into the teachings of Anglin as modified by Arimura in order to reduce the performance impact (Col 7 lines 23-25).
As per claim 9, Anglin discloses the non-transitory computer-readable medium of claim 8, wherein the source node omits the data from a transfer to the destination node in response to the first indicator that the data is present at the source node (Par [0024]). As per claim 10, Anglin discloses the non-transitory computer-readable medium of claim 8, the method further comprising: processing, after the data being added to the write buffer in response to receiving the collection of hashes, write commands that were added to the write buffer prior to the data being added to the write buffer (Par [0052-0053]). 
Anglin does not explicitly disclose buffer. However, Arimura discloses buffer (Col 2 lines 56-64). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to provide advantages in terms of providing a higher data transfer rate (Col 1 lines 64-66).As per claim 11, Arimura discloses the non-transitory computer-readable medium of claim 8, wherein each hash of the collection of hashes represent a different portion of a file designated for transfer from the source node to the destination node (Col 4 lines 8-21).
As per claim 15, Anglin discloses a destination node comprising: 
a processing device; and a memory coupled to the processing device, the memory storing instructions which, when executed by the processing device, cause the destination node to: 
receive, from a source node, a hash of data stored by the source node and designated for transfer from the source node to the destination node (Par [0020, 0024)];
compare each hash in the collection of hashes of data stored by the source node to a local collection of hashes of data stored by the destination node (Par [0024)];
in response to determining the match between a first hash of data receive from the source node and a local hash of data stored by the destination node, reading the data stored by the destination node into an entry of a write buffer for the destination node and setting a first indicator, which indicates that the data does not need to be transferred by the source node (Par [0024, 0035] indication is sent to source node that the data I already present); 
after comparing each hash in the collection of hashes, transmitting, by the destination node, a collection of indicators to the source node (Par [0024]);
receiving, by the destination node and from the source node, data blocks based on the collection of indicators and writing buffer the received data to the write buffer (Par [0024, 0037] destination node receives hash from source (datablock)).


Anglin discloses decreasing the count data in source and destination node, one ordinary skill in the art would understand that Anglin has increasing the count data. However, Arimura discloses reading each entry of data from write buffer; and increasing count (Col 1 lines 52-63 and col 2 lines 56-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to provide advantages in terms of providing a higher data transfer rate (Col 1 lines 64-66).
Anglin and Arimura do not disclose remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer.
However, Smith discloses remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer (Col 7 lines 1-25. To avoid corruption if one is modifying a cache buffer at the same time another core is reading the same buffer. Access semaphores or spinlocks at placed in the hash array entries to allow for such protection).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Smith into the teachings of Anglin as modified by Arimura in order to reduce the performance impact (Col 7 lines 23-25).
As per claim 16, Anglin discloses the destination node of claim 15, wherein the source node omits the data from a transfer to the destination node in response to the first indicator that the data is present at the source node (Par [0024]). 

Claims 3-5, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al, Arimura et al, and Smith, and further in view of Zappulla et al (U.S. Pub No. 2015/0277924 A1).
As per claim 3, Anglin discloses the computer-implemented method of claim 1, further comprising: processing, after the data being added to the write buffer in response to receiving the collection of hashes the data being added to the write buffer (Par [0052-0053]). 
Anglin does not explicitly disclose buffer. However, Arimura discloses buffer (Col 2 lines 56-64). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to provide advantages in terms of providing a higher data transfer rate (Col 1 lines 64-66).
Anglin and Arimura do not explicitly disclose write command that were added to the write buffer. However, Zappulla discloses write command that were added to the write buffer (Par [0065-0068]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to issue an appropriate instruction to the various processing engine (Par [0002]).As per claim 4, Arimura discloses the computer-implemented method of claim 1, each hash of the collection of hashes represents a different portion of a file designated for transfer from the source node to the destination node (Col 4 lines 8-21). As per claim 5, Anglin discloses the computer-implemented method of claim 4, wherein each hash is received at the destination node with an offset value indicating which portion of the file the hash represents (Par [0035]).
As per claim 17, Anglin discloses the destination node of claim 15, wherein the instructions further cause the destination node to: processing, after the data being added to the write buffer in response to receiving the collection of hashes, the data being added to the write buffer (Par [0052-0053]). 
Anglin does not explicitly disclose buffer. However, Arimura discloses buffer (Col 2 lines 56-64). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to provide advantages in terms of providing a higher data transfer rate (Col 1 lines 64-66).
Anglin, Arimura and Smith do not explicitly disclose write command that were added to the write buffer. However, Zappulla discloses write command that were added to the write buffer (Par [0065-0068]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to issue an appropriate instruction to the various processing engine (Par [0002]).As per claim 18, Arimura discloses the destination node of claim 15, wherein each hash of the collection hashes represent a different portion of a file designated for transfer from the source node to the destination node (Col 4 lines 8-21).As per claim 19, Anglin discloses the destination node of claim 18, wherein each hash is received at the destination node with an offset value indicating which portion of the file the hash represents (Par [0035]).


Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al, Arimura et al, and Smith, and further in view of Keith (U.S. Pub No. 2008/0077630 A1).
As per claim 6, Anglin discloses the computer-implemented method of claim 4, further comprising: receiving, from the source node, a copy of the portion of the file represented by the second hash, wherein the source node transfers the copy of the portion of the file represented by the second hash in response to the second indicator (Par [0036]. 
transmitting the second indicator as part of the collection of indicators to the source node (Par [0024]).
Anglin, Arimura and Smith do not explicitly disclose determining, by the destination node, that a second hash of the collection hashes does not map to a local hash of data stored by the destination node; in response to determining that the second hash does not map to a local hash of data stored by the destination node, setting a second indicator that the portion of the file represented by the first hash is not present at the source node.
However, Keith discloses determining, by the destination node, that a first hash of the plurality of other hashes does not map to data stored by the destination node; in response to determining that the first hash does not map to data stored by the destination node, transmitting a second indication to the source node that the portion of the file represented by the first hash is not present at the source node (Par [0006, 0008]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Keith into the teachings of Anglin as modified by Arimura and Smith in order to provide expedite the transfer data (abstract).

As per claim 13, Anglin discloses the non-transitory computer-readable medium of claim 11, the method further comprising: receiving, from the source node, a copy of the portion of the file represented by the 
transmitting the second indicator as part of the collection of indicators to the source node (Par [0024]).
Anglin, Arimura and Smith do not explicitly disclose determining, by the destination node, that a second hash of the collection hashes does not map to a local hash of data stored by the destination node; in response to determining that the second hash does not map to a local hash of data stored by the destination node, setting a second indicator that the portion of the file represented by the first hash is not present at the source node.
However, Keith discloses determining, by the destination node, that a first hash of the plurality of other hashes does not map to data stored by the destination node; in response to determining that the first hash does not map to data stored by the destination node, transmitting a second indication to the source node that the portion of the file represented by the first hash is not present at the source node (Par [0006, 0008]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Keith into the teachings of Anglin as modified by Arimura and Smith in order to provide expedite the transfer data (abstract).
As per claim 20, Anglin discloses the destination node of claim 18, wherein the instructions further cause the destination node to: receiving, from the source node, a copy of the portion of the file represented by the second hash, wherein the source node transfers the copy of the portion of the file represented by the second hash in response to the second indicator (Par [0036]. 
transmitting the second indicator as part of the collection of indicators to the source node (Par [0024]).

However, Keith discloses determining, by the destination node, that a first hash of the plurality of other hashes does not map to data stored by the destination node; in response to determining that the first hash does not map to data stored by the destination node, transmitting a second indication to the source node that the portion of the file represented by the first hash is not present at the source node (Par [0006, 0008]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Keith into the teachings of Anglin as modified by Arimura and Smith in order to provide expedite the transfer data (abstract).


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al, Arimura et al, and Smith, and further in view of Webman et al (U.S. Pub No. 2012/0317353 A1).
As per claim 7, Anglin, Arimura and Smith do not explicitly disclose the computer-implemented method of claim 6, wherein the first and second indicators are transmitted to the source node as a bitmap. 
However, Webman discloses wherein the first and second indications are transmitted to the source node as a bitmap (Par [0345]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Webman into the teachings of Anglin as modified by Arimura 
However, Webman discloses wherein the first and second indications are transmitted to the source node as a bitmap (Par [0345]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Webman into the teachings of Anglin as modified by Arimura and Smith in order to provide convenient for users.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lad et al (U.S. Pub No. 2014/0222770 A1), and in view of Arimura et al (U.S. Patent No. 9,106,592).

As per claim 1, Lad discloses a computer-implemented method, comprising: 
receiving, at a destination node from a source node, a hash of data stored by the source node and designated for transfer from the source node to the destination node (Par [0023, 0034, 0037] transfer hash value to destination node); 
comparing, by the destination node, each hash in the collection of hashes of data stored by the source node to a local collection of hashes of data stored by the destination node (par [0037] hash value is compared against values in a database);
in response to determining the match between a first hash of data receive from the source node and a local hash of data stored by the destination node, reading the data stored by the destination node into an entry of a write for the destination node and setting a first indicator, which indicates that the data does not need to be transferred by the source node (Par [0037, 0053] indication is sent to source node that the data I already present); 
after comparing each hash in the collection of hashes, transmitting, by the destination node, a collection of indicators to the source node (Par [0037]);
receiving, by the destination node and from the source node, data blocks based on the collection of indicators and writing the received data to the write buffer (Par [0024, 0037] destination node receives hash from source (datablock)).
in response to determining the data of the entry read from the write remains unchanged as stored by the destination node (par [0034-0035, 0046]). 
in response to determining the data of a particular entry corresponding to an entry written in response to the match between the first has of data and the local has of data, remains unchanged as stored by the destination node (par [0034-0035, 0046]). 


It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to provide advantages in terms of providing a higher data transfer rate (Col 1 lines 64-66).
Anglin and Arimura do not disclose remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer.
However, Smith discloses remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer (Col 7 lines 1-25. To avoid corruption if one is modifying a cache buffer at the same time another core is reading the same buffer. Access semaphores or spinlocks at placed in the hash array entries to allow for such protection).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Smith into the teachings of Anglin as modified by Arimura in order to reduce the performance impact (Col 7 lines 23-25).

As per claim 8, Lad discloses a non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to perform a method comprising: 
receiving, at a destination node from a source node, a hash of data stored by the source node and designated for transfer from the source node to the destination node (Par [0023, 0034, 0037] transfer hash value to destination node); 
comparing, by the destination node, each hash in the collection of hashes of data stored by the source node to a local collection of hashes of data stored by the destination node (par [0037] hash value is compared against values in a database);

after comparing each hash in the collection of hashes, transmitting, by the destination node, a collection of indicators to the source node (Par [0037]);
receiving, by the destination node and from the source node, data blocks based on the collection of indicators and writing the received data to the write buffer (Par [0024, 0037] destination node receives hash from source (datablock)).
in response to determining the data of a particular entry corresponding to an entry written in response to the match between the first has of data and the local has of data, remains unchanged as stored by the destination node (par [0034-0035, 0046]). 

Anglin discloses decreasing the count data in source and destination node, one ordinary skill in the art would understand that Anglin has increasing the count data. However, Arimura discloses reading each entry of data from write buffer; and increasing count (Col 1 lines 52-63 and col 2 lines 56-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to provide advantages in terms of providing a higher data transfer rate (Col 1 lines 64-66).
Anglin and Arimura do not disclose remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer.
However, Smith discloses remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer (Col 7 lines 1-25. To avoid corruption if one is modifying a cache buffer at the same time another core is reading the same buffer. Access semaphores or spinlocks at placed in the hash array entries to allow for such protection).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Smith into the teachings of Anglin as modified by Arimura in order to reduce the performance impact (Col 7 lines 23-25).

As per claim 15, Lad discloses a destination node, comprising: 
A processing device; and a memory coupled to the processing device, the memory storing instructions which, when execute by the processing device, cause the destination node to (Par [0022]):

comparing, by the destination node, each hash in the collection of hashes of data stored by the source node to a local collection of hashes of data stored by the destination node (par [0037] hash value is compared against values in a database);
in response to determining the match between a first hash of data receive from the source node and a local hash of data stored by the destination node, reading the data stored by the destination node into an entry of a write for the destination node and setting a first indicator, which indicates that the data does not need to be transferred by the source node (Par [0037, 0053] indication is sent to source node that the data I already present); 
after comparing each hash in the collection of hashes, transmitting, by the destination node, a collection of indicators to the source node (Par [0037]);
receiving, by the destination node and from the source node, data blocks based on the collection of indicators and writing the received data to the write buffer (Par [0024, 0037] destination node receives hash from source (datablock)).
in response to determining the data of a particular entry corresponding to an entry written in response to the match between the first has of data and the local has of data, remains unchanged as stored by the destination node (par [0034-0035, 0046]). 

Anglin discloses decreasing the count data in source and destination node, one ordinary skill in the art would understand that Anglin has increasing the count data. However, Arimura discloses reading each entry of data from write buffer; and increasing count (Col 1 lines 52-63 and col 2 lines 56-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Arimura into the teachings of Anglin in order to provide advantages in terms of providing a higher data transfer rate (Col 1 lines 64-66).
Anglin and Arimura do not disclose remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer.
However, Smith discloses remain unchanged as stored by the destination between time of the determining the match and the reading of the entry from the write buffer (Col 7 lines 1-25. To avoid corruption if one is modifying a cache buffer at the same time another core is reading the same buffer. Access semaphores or spinlocks at placed in the hash array entries to allow for such protection).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Smith into the teachings of Anglin as modified by Arimura in order to reduce the performance impact (Col 7 lines 23-25).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 14, 2021

/THU N NGUYEN/Examiner, Art Unit 2154